EXAMINER’S AMENDMENT
During final review of the claims filed 09/23/2021, two minor typographical issues were discovered. This Examiner’s amendment cures these issues.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Derek Pisner on 10/21/2021 (see attached interview summary).
The claims as filed on 09/23/2021 should be amended as follows:
On page 6, in claim 25, amend the line which begins “(iv)…” to read as below by replacing the “.” with a “;”:
	(iv) workflow debugging and quality control;
On page 9, in claim 29, amend the line which begins “Claim 29 (new)…” to read as below by replacing “the” with “The”:
Claim 29 (new): The process of claim 21, wherein a neuroimaging modality-specific workflow is initialized with inputted brain TNCD, comprising:
No other changes to the claims or disclosure are required.
The claims remain allowable for the reasons explained in the Notice of Allowance mailed on 10/08/2021.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2179